Citation Nr: 9902031	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.  The veteran also served in the National Guard from the 
1950s into the 1980s with accompanying periods of active duty 
for training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted entitlement to a 30 
percent evaluation for psychoneurosis, generalized anxiety 
disorder and PTSD.

The Board notes that in October 1997, after initiation of 
this appeal, the RO recharacterized the veterans service-
connected disability as PTSD, only, and granted an increased 
rating to 50 percent, effective on and after May 20, 1996, 
the date of the veterans initial claim for an increased 
rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Symptomatology associated with the veterans PTSD more 
closely approximates the following: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; or a considerably impaired ability to 
establish and maintain effective or favorable relationships 
with people, and considerable industrial impairment from 
reduced levels of reliability, flexibility and efficiency 
because of psychoneurotic symptoms.

3.  Symptomatology associated with the veterans PTSD is not 
shown to include the following: obsessional rituals; 
illogical, obscure or irrelevant speech; panic or depression 
affecting the veterans ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance or hygiene; or a severely 
impaired ability to establish and maintain effective or 
favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence so as to severely 
impair the veterans ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veterans claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities 
(rating schedule) to the veterans current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veterans claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD is evaluated as follows for the 50, 70 and 
100 percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995), PTSD is evaluated as follows for the 50, 70 and 
100 percent ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

The Board recognizes that a disability may require reratings 
in accordance with changes in a veterans condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO first granted service connection for what it 
characterized as a chronic anxiety reaction in July 1946.  
The RO initially assigned a 50 percent evaluation.  By rating 
decisions in December 1946, October 1950 and November 1952, 
the RO lowered the evaluation for the veterans disability to 
30 percent, then to 10 percent, then to a noncompensable 
rating, respectively.  By a rating decision in August 1996 
the RO assigned a 30 percent evaluation to the veterans 
recharacterized disability pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  By a rating decision in October 1997 
the RO assigned a 50 percent evaluation to the veterans PTSD 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  That 
rating has been in effect since then.

The veterans service personnel records document 
approximately 35 years of active duty and National Guard 
service.  He retired from the military in the mid 1980s.

Upon a VA examination in June 1996 the veteran was diagnosed 
with generalized anxiety disorder.  The examiner noted 
objective findings including that the veteran: was pleasant 
and cooperative; demonstrated good thought production, 
continuity and goal directed speech; was alert and well 
oriented; demonstrated good memory, attention, concentration 
and relationship to reality; showed no thought disorder; 
appeared to have average intelligence, and good insight, 
judgment and concrete concepts; displayed an anxious affect 
and reported a worried mood with occasional thoughts of 
suicide but otherwise he did not appear suicidal or 
homicidal; reported variable sleep and a stable appetite.  
The examiner also noted the veterans report of having been 
married to his first wife for 18 years and that his second 
wife died after eight years of marriage.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
between 65 and 70.  This score is consistent with some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally adequate functioning including 
meaningful interpersonal relationships.  See American 
Psychiatric Associations Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), adopted by the 
VA at 38 C.F.R. §§ 4.125 and 4.126.

Upon a VA examination in September 1997 the veteran was 
diagnosed with severe PTSD, including psychotic features 
which replaced what had been classified as a generalized 
anxiety disorder.  The examiner further noted a major 
depressive episode, a dysthymic disorder and problems related 
to the veterans interaction with his social environment 
manifested by a tendency to withdraw from others.  The 
examiner assigned a GAF score of 50, which is consistent with 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV.  The 
examiner further noted the veterans reports of the 
following: visual and auditory hallucinations and intrusive 
thoughts of his World War II experiences which disturbed his 
concentration; aggressive feelings and behavior toward 
others; avoidance of stimuli which tended to remind him of 
his wartime experiences; disturbed sleep two or three times a 
week; detachment from others and lack of close friends.  
However, the examiner did not note veteran reports or 
objective findings of the following: obsessional rituals; 
illogical, obscure or irrelevant speech; panic or depression 
affecting the veterans ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance or hygiene.  Neither did the 
examiner note veteran reports or objective findings of a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people, or psychoneurotic 
symptoms of such severity and persistence so as to severely 
impair the veterans ability to obtain or retain employment.

VA medical records disclose that the veteran underwent PTSD 
treatment between June 1996 and July 1997.  During that time 
the veteran was provided with diagnoses including PTSD and 
major depression with psychotic features and possible 
dysthymia, he was medicated, and assigned a GAF score of 60 
in October 1996.  This score is consistent with moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  See DSM-IV.  Also during that time the 
veteran reported much of the same symptomatology noted in the 
September 1997 VA examination report.  VA therapists also 
noted evidence of dementia, psychomotor retardation and 
behavioral changes.  The veteran also reported occasional 
interactions with family and friends and a trip to Las Vegas.

In a July 1996 letter, Robert J. Outlaw, M.D., a private 
physician who had treated the veteran, stated that his 
examination of the veteran supported a diagnosis of chronic 
PTSD and depression and recommended that the veteran undergo 
individual and group psychotherapy and pharmacal therapy.  In 
a psychiatric evaluation from the same time Dr. Outlaw 
assigned a GAF score of 65 which is consistent with some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally adequate functioning including 
meaningful interpersonal relationships.  See DSM-IV.  Dr. 
Outlaws objective findings were generally similar to those 
of the June 1996 VA examination.  A February 1997 note from 
Dr. Outlaw describes no symptomatology in addition to that 
discussed in the previously mentioned VA and private medical 
records.

In written statements to the RO in June 1996, February 1997, 
and June 1997 the veteran described his fixation on some of 
his wartime experiences and asserted his belief that his PTSD 
warranted a 100 percent evaluation.

The Board notes that the veterans most recent GAF scores 
range between 50 and 65.  However, even the VA examiner who 
assigned the lowest score did not note most symptomatology 
required for a rating in excess of 50 percent under either 
applicable diagnostic code.  No medical evidence of record 
documents that the veteran exhibited symptoms including 
obsessional rituals; illogical, obscure or irrelevant speech; 
panic or depression affecting the veterans ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance or 
hygiene; a severely impaired ability to establish and 
maintain effective or favorable relationships with people, or 
psychoneurotic symptoms of such severity and persistence so 
as to severely impair the veterans ability to obtain or 
retain employment.  To the contrary, there is substantial 
evidence that the veteran completed a long and stable working 
life and continues to maintain some level of effective 
interpersonal contact.  For example, the private and VA 
medical records include documentation of the veterans 
reports of maintaining at least some regular contact with his 
daughter and five sisters and that he remains sufficiently 
independent to have completed at least one recent cross-
country trip.  In addition, both the veterans own reports 
and his service personnel records disclose that he maintained 
long term and apparently successful employment.  In 35 years 
he rose to the rank of Chief Master Sergeant before retiring 
from the Air Force National Guard and he claimed 20 years of 
employment at another job.  In consideration of the 
foregoing, the Board finds that the medical evidence does not 
show that the veterans PTSD has manifested itself to a 
degree sufficient to warrant a rating in excess of 50 
percent.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veterans disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veterans PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues the Board finds that further consideration of this 
matter pursuant to 38 C.F.R. § 3.321(b)(1) is inappropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
